department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date uil number employer_identification_number legend a aa bb cc dear ------------------ you request a ruling under sec_509 and sec_170 of the internal_revenue_code facts you are exempt under sec_501 of the code and presently described in sec_509 your principal purposes are to educate city employees and officials and the general_public with respect to issues important to city government and its citizens and to lessen the burdens of government your principal source of funding is contributions from the a since your inception you received total support of aa of which bb represents contributions from a you also received cc from a for an educational television program you state these funds have been used for the general support of your programs and have not been payments for any specific services specifically you state this support has been used for the following programs a television program that airs on government and local access channels and provides a forum for educating citizens and communities on issues of local interest development and coordination of a training program for city officials and local_government employees businessmen and interested citizens promotion of city government month and encouragement of local governments to develop new ways to improve services and operations you also receive contributions from individuals government organizations and the private sector as well as payments for programs conducted in pursuit of your exempt_purpose a received a ruling from the internal_revenue_service that its income is not subject_to tax under sec_115 of the code lastly a performed significant services for you including providing administration support and exempt functions you state these services have been provided at fair_market_value rulings requested you request the following rulings contributions to you from a constitute public support not subject_to the percent limitation described in sec_1_170a-9 of the income_tax regulations if you become a private_foundation a is not a disqualified_person with respect to you for purposes of sec_4941 of the code if a is a disqualified_person with respect to you for purposes of sec_4941 of the code reasonable payments by you to a as compensation_for_personal_services and reimbursement of expenses reasonable and necessary to carrying out your exempt_purpose shall not be an act of self dealing under sec_4941 of the code law sec_509 of the code provides the term private_foundation means an organization described in sec_501 other than an organization described in sec_170 other than those described in clauses vii and viii sec_170 of the code describes one category of organization which is not a private_foundation pursuant to sec_509 that section describes an organization which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in sub sec_170 or from direct or indirect_contributions from the general_public sec_1_170a-9 of the regulations states that in computing the public support of an organization described in sec_170 contributions from anyone individual trust corporation or related group exceeding percent of the organization's total support shall not be included in the numerator of the public support_test that section provides further however that the percent limitation shall not apply to support received from governmental units referred to in sec_170 or to contributions from organizations described in sec_170 except as provided in subdivision v of this subparagraph for purposes of subparagraphs i and ii b of this paragraph the term indirect_contributions from the general_public includes contributions received by the organization from organizations such as sec_170 organizations which normally receive a substantial part of their support from direct contributions from the general_public sec_1 e ii of the regulations provides that a payment will be treated as support from a governmental_unit when the purpose of the payment is primarily to enable the organization to provide a service to or maintain a facility for the direct benefit of the public rather than primarily to serve the direct and immediate needs of the payor sec_1_509_a_-3 of the regulations states in determining whether an organization normally receives more than one-third of its support from permitted sources all gifts and contributions within the meaning of sec_509 received from permitted sources are includible in the numerator of the support fraction in each taxable_year however gross_receipts within the meaning of sec_509 from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business are includible in the numerator of the support fraction in any taxable_year only to the extent that such gross_receipts do not exceed the limitation with respect to the greater of dollar_figure or percent of support which is described in paragraph b of this section the terms gifts and contributions shall for purposes of sec_509 have the same meaning as such terms have under sec_170 and also include bequests legacies devises and transfers within the meaning of sec_2055 or sec_2106 thus for purposes of sec_509 any payment of money or transfer of property without adequate_consideration shall be considered a gift or contribution where payment is made or property transferred as consideration for admissions sales of merchandise performance of services or furnishing of facilities to the donor the status of the payment or transfer under sec_170 shall determine whether and to what extent such payment or transfer constitutes a gift or contribution under sec_509 as distinguished from gross_receipts from related activities under sec_509 sec_1_509_a_-3 of the regulations states in determining whether an organization normally receives more than one-third of its support from public sources all grants within the meaning of sec_509 received from permitted sources are includible in full in the numerator of the support fraction in each taxable_year however gross_receipts within the meaning of sec_509 from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business are includible in the numerator of the support fraction in any taxable_year only to the extent that such gross_receipts do not exceed the limitation with respect to the greater of dollar_figure or percent of support which is described in paragraph b of this section a grant is normally made to encourage the grantee organization to carry on certain programs or activities in furtherance of its exempt purposes it may contain certain terms and conditions imposed by the grantor to insure the grantee's programs or activities are conducted in a manner compatible with the grantor's own programs and policies and beneficial to the public the grantee may also perform a service or produce a work product which incidentally benefits the grantor because of the imposition of terms and conditions the frequent similarity of public purposes of grantor and grantee and the possibility of benefit resulting to the grantor amounts received as grants for the carrying on of exempt_activities are sometimes difficult to distinguish from amounts received as gross_receipts from the carrying on of exempt_activities the fact that the agreement pursuant to which payment is made is designated a contract or a grant is not controlling for purposes of classifying the payment under sec_509 sec_1_509_a_-3 of the regulations discusses distinguishing factors for purposes of sec_509 in distinguishing the term gross_receipts from the term grants the term gross_receipts means amounts received from an activity which is not an unrelated trade of business if a specific service facility or product is provided to serve the direct and immediate needs of the payor rather than primarily to confer a direct benefit upon the general_public in general payments made primarily to enable the payor to realize or receive some economic or physical benefit as a result of the service facility or product obtained will be treated as gross_receipts with respect to the payee the fact a profit making organization would primarily for its own economic or physical betterment contract with a nonprofit organization for the rendition of a comparable service facility or product from such organization constitutes evidence that any payments received by the nonprofit payee organization whether from a governmental_unit a nonprofit or a profit making organization for such services facilities or products are primarily for the economic or physical benefit of the payor and would therefore be considered gross_receipts rather than grants with respect to the payee organization for example if a nonprofit_hospital described in sec_170 engages an exempt research_and_development organization to develop a more economical system of preparing food for its own patients and personnel and it can be established that a hospital operated for profit might engage the services of such an organization to perform a similar benefit for its economic betterment such fact would constitute evidence that the payments received by the research_and_development organization constitute gross_receipts rather than grants research leading to the development of tangible products for the use or benefit of the payor will generally be treated as a service provided to serve the direct and immediate needs of the payor while basic_research or studies carried on in the physical or social sciences will generally be treated as primarily to confer a direct benefit upon the general_public sec_1_509_a_-3 of the regulations discusses distinguishing factors between grants and gross_receipts it also lists examples of grants and gross_receipts analysis contributions from a constitute public support not subject_to the percent limitation described in sec_1_170a-9 of the regulations this is because the contributions you received from a are for the benefit of the general_public you use a’s contributions to fund television programs that air on government and local access channels to fund development and coordination of training programs for city officials and local_government employees and to fund encouragement of local governments to develop new ways to improve services and operations contributions from a are grants for the public benefit and not gross_receipts for specific services see sec_1_509_a_-3 sec_1_509_a_-3 sec_1_509_a_-3 and sec_1_509_a_-3 of the regulations therefore you continue to be classified as a public charity but will be reclassified as an organization described in sec_509 and sec_170 of the code issues number and are moot because you are a public charity and not a private_foundation conclusion contributions from a to you constitute public support not subject_to the percent limitation described in sec_1_170a-9 of the regulations since you are a public charity and not a private_foundation a's contributions to you are not subject_to sec_4941 of the code since you are a public charity and not a private_foundation a is not a disqualified_person with respect to you for purposes of sec_4941 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon the foundation's tax status should be reported to the ohio tax exempt and government entities te_ge customer service office which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely debra j kawecki esq manager exempt_organizations technical group
